Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 1, 2014                                                                                           Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  149063 & (14)(15)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  KEN PILARSKI and KAREN PILARSKI,                                                                         David F. Viviano,
            Plaintiffs-Appellees,                                                                                      Justices

  v                                                                  SC: 149063
                                                                     COA: 320149
                                                                     Oakland CC: 12-127302-NH
  VHS HURON VALLEY-SINAI HOSPITAL,
  INC. a/k/a HURON VALLEY-SINAI
  HOSPITAL,
               Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the March 10, 2014 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motion for stay is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 1, 2014
         t0430
                                                                                Clerk